Citation Nr: 1611121	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), claimed as due to personal assault.

2.  Entitlement to service connection for sinus disability, to include as due to undiagnosed illness or other qualifying chronic disability.

3.  Entitlement to service connection for headaches, to include as due to sinus disability and/or psychiatric disability.  

4.  Entitlement to service connection for gastrointestinal disability, to include as due to undiagnosed illness or other qualifying chronic disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to May 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for hypercholesterolemia, hypertension, depression, sinusitis, headaches/migraines, and chronic gastrointestinal disturbance.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.

In October 2011, the Board expanded the psychiatric claim (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009))  dismissed the claims involving hypercholesterolemia and hypertension, (which the Veteran withdrew from appellate consideration) and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a January 2013 supplemental SOC (SSOC)) and returned these matters to Board for further appellate consideration.

In January 2015, the Board denied the claims involving sinus and gastrointestinal disabilities.  The Veteran appealed the Board's denial of these claims to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, pursuant to a Joint Motion for Partial Remand (JMPR), filed by representatives for the Veteran and the VA Secretary, the Court vacated the Board's January 2015 decision as to these issues and remanded the claims to the Board for further action consistent with the JMPR.  While the Veteran had a private attorney representing him before the Court, the September 2008 VA Form 21-22 (appointing The American Legion  (TAL) as the Veteran's representative in all of the matters pending before the Board) remains in effect, and the Veteran has made no indication of a desire to change his representation before the Board.  Thus, the Veteran retains the same representative for the sinus and gastrointestinal issues before the Board.

Also  in January 2015, the Board remanded the claims pertaining to the psychiatric and headache disabilities to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a May 2015 SSOC) and has now returned these matters to Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the matters on appeal are, again,  being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the points raised in the parties' joint motion for partial remand with regards to the sinus and gastrointestinal issues, and the Board's review of the claims file, further AOJ action on these claims is warranted.

With regard to the sinus disability, the August 2015 JMPR notes that the Board erred by not providing an adequate statement of reasons or bases for its denial.  Indeed, it was noted that the Board did not address lay evidence from M.V., J.E., and P.F., all of which discuss their observations with regards to the Veteran's sinus problems in and since service.  

In a March 2011 statement, the Veteran's ex-wife, M.V. indicated that when they moved to Florida where the Veteran was stationed, she began to notice that he started having sinus problems.  She noticed that his sinus problems worsened after he returned from the Middle East.  The Veteran's ex-wife noted that although they divorced in 2001, they still remain in contact and that she observes that the Veteran continues to suffer with sinus problems.

In a March 2011 statement, the Veteran's mother, P.F. indicated that the Veteran did not have sinus issues before his military service.  She stated it was not until he returned from his time with the Navy that she noticed he was having severe sinus problems.

In an April 2011 statement, J.E. indicated that the Veteran reported to her that he was dealing with sinus problems while he was living in Florida.

Further, the JMPR notes that the Board did not provide an adequate statement of reasons or bases to support its findings regarding the Veteran's own lay testimony about the onset of his symptoms during active service.  Indeed, it noted that the Board erred when it indicated "it would be reasonable to assume that if the Veteran had been experiencing sinus problems he would have reported it sooner."  The JMPR noted that the Board did not cite to any independent medical evidence regarding the "usual treatment" for this disability.

On November 2011 Gulf War VA examination, the Veteran reported that he began experiencing sinusitis in 1993 while stationed in Florida.  In a January 2013 medical opinion, the physician documented that he thoroughly reviewed the file and that he was unable to opine whether the Veteran's sinusitis was related to service without resorting to mere conjecture.  He essentially reasoned that there was no evidence in the file that showed a relationship between sinusitis and service.  After a review of the medical opinion, the Board observes that the examiner did not adequately consider the Veteran's lay statements, or statements from M.V., P.F., and J.E.  These statements are relevant because they address onset and continuity of symptomatology.

Relevant to the gastrointestinal disability, the JMPR notes that the Board erred by failing to provide an adequate statement of reasons or bases as to why the evidence does not establish service connection as a sign or symptom for a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117(a)(2)(B).

In a January 2013 medical opinion, the physician documented that the Veteran had no "diagnosed medically unexplained chronic multisymptom illnesses".  
While the opinions provided by the January 2013 VA physician are competent medical evidence, the rationales provided do not adequately address the direct service connection claim for sinusitis; nor did the physician adequately address whether, the gastrointestinal disability is representative of a medically unexplained chronic multisymptom illness under the provisions of 38 U.S.C.A. § 1117(a)(2)(B). 

Given the deficiencies detailed above, the Board finds a remand is necessary in order to obtain new VA examinations and opinions that address whether the Veteran's current chronic sinus disability is related to service; and whether the gastrointestinal disability represents a medically unexplained chronic multisymptom illness, or is otherwise related to service.

As for the claim for service connection for psychiatric disability, the record reveals that he has been diagnosed with various psychiatric conditions-including depressive disorder, NOS, and anxiety; as well as PTSD.  The Veteran has asserted that he has suffered from a mental condition since his assault in service.  The Board observes that the Veteran's stressor has not been corroborated.  However, the Veteran gave a very detailed statement as to his assault in an April 2011 statement; as well as his testimony provided during the April 2011 hearing.  During an August 2012 VA mental health outpatient visit, the Veteran reported that he has experienced anxiety since 1994 after an in-service assault.  While the stressor has not been corroborated, the Board finds that the Veteran is competent to report incidents he experienced in service, and the Board finds no reason to doubt his account.  The record includes no opinion addressing the etiology of any current psychiatric disability.  Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA mental disorders examination to determine the nature and etiology of current psychiatric impairment. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for service connection for headaches, the Board notes that, as such claim is based on a theory of service connection secondary to the Veteran's sinusitis or psychiatric disability, such claim is inextricably intertwined with these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the headaches claim is dependent upon whether service connection is established for the Veteran's sinus or psychiatric disability.  Thus, as such claim is inextricably intertwined, the claim for secondary service connection for headaches must be remanded as well.  Harris, 1 Vet. App. 80.

On remand, the AOJ should also obtain and associate with the claims file any outstanding, pertinent VA treatment records.  The Board observes, the most recent VA treatment records associated with the file are dated through October 2014.  Hence, the AOJ must obtain any outstanding, pertinent evaluation and/or treatment records from any VA facility since November 2014 following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection. Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since November 2014.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination by an appropriate provider to assess the etiology of his sinus disability.

The contents of the entire, electronic claims file (VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

Following a review of the claims file, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that current chronic sinus disability had its onset during service, or is otherwise medically related to service, to include his service in Southwest Asia.

In providing the requested opinion, the examiner must consider and discuss all pertinent medical evidence and lay assertions-to particularly include the Veteran's assertions as to the as to onset and continuity of sinus symptoms in and since service (which he is competent to assert); as well as the lay statements from M.V., J.E., and P.F.

The examiner must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician to obtain information as to  the etiology of his gastrointestinal disability.

The contents of the entire, electronic claims file (VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

(A) The examiner should note and detail all reported symptoms of the Veteran's gastrointestinal disorder.  The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's gastrointestinal disorder.

(B) The examiner should specifically state whether the Veteran's gastrointestinal intestinal complaints, which include diarrhea, bloating, and abdominal pain, are attributed to a known clinical diagnosis. 

(C) If any symptoms of a gastrointestinal disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right hand disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed gastrointestinal disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist. 

The contents of the entire, electronic claims file  (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric diagnoses, as well as any validly diagnosed disorder(s) at any time pertinent to the claim (even if now resolved), to include depressive disorder, NOS, anxiety, and PTSD. 

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include his claimed in-service assault. 

In rendering each requested opinion, the examiner must consider and discuss the Veteran's lay assertions that he has had anxiety since service. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate each claim on appeal in light of all evidence (to particularly include all that added to the record since the last adjudication )  and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

he purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


